DETAILED ACTION
The applicant’s amendment filed on March 15, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Ebert-Zavos on 04/21/2021.

The application has been amended as follows:

Referring to claim 1, amend last sentence of claim 1 stated below.
wherein the bottom plate portion includes a step-up portion positioned between the wire support portion and the end portion of the protective tube wherein a first end of the step-up portion connected to the inclined surface and a second end of the step-up portion opposite to the first end of step-up portion connected to the bottom plate portion.

Allowable Subject Matter
Claims 1-2 and 5 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. 
Referring to claims 1-2 and 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “the electric wire led out from the end portion of the protective tube is placed on the wire support portion at first and the wire support portion is located vertically above an inner surface of the small-diameter portion on an endmost side of the protective tube, wherein the wire support portion includes a flat placement surface provided along the bottom plate portion, wherein the placement surface is provided continuously with an inclined surface, which is provided on the bottom plate portion, and which is inclined downward toward the end portion, wherein the bottom plate portion includes a step-up portion positioned between the wire support portion and the end portion of the protective tube wherein a first end of the step-up portion connected to the inclined surface and a second end of the step-up portion opposite to the first end of step-up portion connected to the bottom plate portion” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847                          

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847